    Case: 3:18-cr-00132-TMR Doc #: 38 Filed: 07/07/20 Page: 1 of 2 PAGEID #: 85




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION

UNITED STATES OF AMERICA

               Plaintiff                                     Case No. 3:18-cr-0132

               -vs-

MARCUS WALTON                                                Judge Thomas M. Rose

               Defendant


          ENTRY AND ORDER DENYING DEFENDANT’S PRO SE MOTION
    FOR APPOINTMENT OF COUNSEL TO FILE A MOTION FOR COMPASSIONATE
                           RELEASE (DOC. 37)



       This matter is before the Court pursuant to a letter, which the Court considers a pro se
Motion for appointment of counsel to file a Motion for compassionate release under 18 U.S.C.
§3582(c) (1)(A). (Doc. 37).
       In said Motion, Defendant offers no argument as to why counsel is necessary except that
he is a prisoner and unable to afford one.
       Further Defendant, other than his assertion that he has “high risk health conditions”,
offers no evidence of his stated medical issues or evidence that he has indeed exhausted all his
administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on his behalf
or the lapse of 30 days from receipt of such a request by the Warden of the Defendant’s facility,
whichever is earlier. 18 U.S.C. §3582(c)(1)(A).
       There is no general constitutional right to appointed counsel in post-conviction
proceedings under 18 U.S.C. §3582(c)(2). To be sure, the Court has discretion to appoint
counsel if the interest of justice so require. See generally, 18 U.S.C.§18 U.S.C. 3006 A
(providing interests of justice standard for appointment of counsel in similar post-conviction
proceedings). Given that Mr. Walton has not provided evidence of his stated medical issues or
sufficient evidence of exhaustion of his administrative process, appointment of counsel is not
appropriate at this time. Said Motion is DENIED.
Case: 3:18-cr-00132-TMR Doc #: 38 Filed: 07/07/20 Page: 2 of 2 PAGEID #: 86




  July 7, 2020                    */Thomas M. Rose


                                            Thomas M. Rose, Judge
                                         United States District Court
